UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1089


STUART THOMPSON,

                Petitioner,

          v.

NORTHROP GRUMMAN SHIPBUILDING INCORPORATED; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(BRB-10-0168)


Submitted:   August 31, 2011            Decided:   September 27, 2011


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Gregory E. Camden, MONTAGNA KLEIN CAMDEN LLP, Norfolk, Virginia,
for Petitioner.    Jonathan H. Walker, MASON, MASON, WALKER &
HEDRICK, PC, Newport News, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stuart       Thompson     appeals          the      order      of    the   Benefits

Review     Board      (“the     Board”)        reversing             the    decision        of    the

District       Director        of    the      Office          of     Workers’       Compensation

Programs    awarding         attorney’s        fees       to       Thompson’s       counsel      from

Northrup Grumman Shipbuilding (“the Employer”) and remanding for

consideration of Thompson’s liability for attorney’s fees.                                       This

court may exercise jurisdiction only over final orders of the

Board.     33 U.S.C. § 921(c) (2006); see Eggers v. Clinchfield

Coal    Co.,     11 F.3d 35,      38    (4th       Cir.        1993)      (“The    finality

requirement contained in § 921 encompasses the same concepts as

finality in 28 U.S.C. § 1291 [(2006)].”).                             Because the Board did

not determine the amount of the attorney’s fees and remanded the

case for further proceedings, the Board’s order is not a final

order.     See John v. Barron, 897 F.2d 1387, 1390 (7th Cir. 1990)

(“An award of attorneys’ fees which does not fix the amount of

the    award    or     specify       a   formula          allowing         the     amount    to    be

computed is not a final decision within the meaning of 28 U.S.C.

§ 1291.”); Dir., Office of Workers’ Comp. Programs v. Bath Iron

Works    Corp.,       853 F.2d 11,      16       (1st    Cir.      1988)     (holding      that

“order remanding . . . to an ALJ for further findings is not, in

general,       immediately          appealable          under       33     U.S.C.    § 921(c)”);

Dir., Office of Workers’ Comp. Programs v. Brodka, 643 F.2d 159,

161 (3d Cir. 1981) (finding appeal premature where Board “made a

                                                   2
determination   of    liability    for   attorney’s    fees   but   .     .    .

remanded the case to the deputy commissioner to determine the

amount”).

            Accordingly, we dismiss the petition for review for

lack of jurisdiction.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument     would   not   aid       the

decisional process.

                                                       PETITION DISMISSED




                                     3